Exhibit 10.12 Summary Description of the Compensation of Non-Employee Directors of TETRA Technologies, Inc. On December 17, 2009, the Board of Directors approved an increase of the monthly cash retainers and meeting fees paid to directors who are not officers or employees of TETRA Technologies, Inc. (Non-Employee Directors) as of January 1, 2010. Directors who are also officers or employees of TETRA Technologies, Inc. (the Company) do not receive any compensation for duties performed as Directors. Effective January 1, 2010, each Non-Employee Director other than our Chairman of the Board, Ralph S. Cunningham, receives the following cash compensation: · Monthly cash retainer of $3,333.33. · Meeting fees of $1,500 for each Board meeting attended. In addition, members of the Audit Committee, Management and Compensation Committee, Nominating and Corporate Governance Committee, and Reserves Committee receive meeting fees of $1,500 for each committee meeting attended. All meeting fees are payable on the date of the meeting. Effective January 1, 2010, Dr. Cunningham receives a monthly cash retainer of $9,583.33. Dr.
